Judgment and order reversed and new trial granted, costs to abide the event. Decedent’s statements as to his previous illness and as to the physicians that he had consulted within five years prior to his application for insurance were material representations, were false, and the evidence discloses that they must have been known to him to be false. If no additional evidence respecting these matters shall be given upon the new trial, defendant will be entitled to a verdict. Burr, Thomas, Stapleton, Rich and Putnam, JJ., concurred.